PS 8
(8/88)
              Case 1:20-cr-00164-LY Document 29 Filed 02/05/21 Page 1 of 2
                                 UNITED STATES DISTRICT COURT
                                              for the
                                      Western District of Texas



U. S. A. vs. Steve Lynell Spence Jr.                                Docket No. 1:20CR00164-001

                      Petition for No Action on Conditions of Pretrial Release

        COMES NOW            Evan John Cisneros      , U.S. PRETRIAL SERVICES OFFICER, presenting
an official report upon the conduct of defendant Steve Lynell Spence Jr who was placed under pretrial
release supervision by the U.S. Magistrate Judge Susan Hightower sitting in the court at Austin , on
the 23rd       day of July , 2020 under the following conditions:

See Appearance Bond an Order Setting Conditions of Release dated July 23, 2020.

          RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT AND FOR CAUSE AS FOLLOWS:

U.S. Pretrial Services alleges the defendant has violated the following condition(s) of his release:

7(m) Not use or unlawfully possess a narcotic drug or other controlled substances defined in 21
U.S.C. §802, unless prescribed by a licensed medical practitioner.

On January 12th and January 25th, 2021, the defendant submitted urinalysis’ that results were positive
for cocaine. On both occasions, the defendant admitted to the illegal use of a prohibited controlled
substances as indicated in each respective test result. On January 29, 2021, the defendant submitted
a urinalysis, that subsequently tested negative for any narcotics.

The defendant is currently attending co-occurring treatment for dual disorders approximately twice a
month and submitting himself to substance abuse testing for a prohibited substance at Hill Country
Counseling in Austin, Texas. Contact has been made with the defendant’s counselor who indicated that
the defendant continues to make positive progress with treatment goals and reported that he actively
participates during his treatment sessions.

The defendant has been admonished for positive drug tests and warned that any future illicit drug use
may result in the revocation of his pretrial release. This officer respectfully recommends that the
defendant be allowed to remain on bond and continue with co-occurring treatment sessions twice a
month. As a corrective and controlling measure, the defendant will be subject to an increased frequency
of drug testing, which will be monitored by the U.S. Pretrial Services Office closely.

This information is being provided to the Court as information only, and no action is being requested at
this time. The U.S. Attorney’s office has been advised of this violation and have agreed of our proposed
course of action at this time.
               Case 1:20-cr-00164-LY Document 29 Filed 02/05/21
                                               Respectfully         Page 2 of 2
                                                            submitted,


                                                               Evan John Cisneros
                                                               U.S. Pretrial Services Officer

                                                               Place: Austin, Texas
                                                               Date: February 5, 2021




                 ORDER OF COURT

Considered and ordered this 5th day of February
2021 and ordered filed and made a part of the
records in the above case.


Judge Susan Hightower
U.S. Magistrate Judge

 Defendant is advised that further positive urinalysis results will result in revocation of his pretrial release.
